Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn. 
Claims 1-20 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach an ultrasound diagnosis apparatus comprising: 
an ultrasound transceiver; a display; and a controller configured to: 
obtain an ultrasound image and a contrast image of a scan region of an object by using the ultrasound transceiver, wherein the contrast image is an image showing a signal reflected by an injected contrast agent; 
determine a region of interest (ROJ) in at least one image of the ultrasound image and the contrast image wherein the contrast agent includes a first contrast agent in the ROI and a second contrast agent in an area other than the ROI; 
transmit a flash pulse to destroy  the first contrast; image the second contrast agent re-introduced into the ROI; and control the display to display a flow image of the second contrast agent that has been re-introduced into the  ROI, wherein when a tumor is in the ROI, the flow image shows a flow of the second contrast agent flowing into the tumor as the second contrast agent is re-introduced into the ROI.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793